DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 10/8/2020; 12/15/2020 and 6/4/2021 have been considered and made of record.

Drawings
Figures 4a-4c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaPack et al.(US 5,490,933).
With respect to claim 1, the reference of LaPack et al. discloses a rod shaped tubular structure (Fig. 3) that is structurally capable of being used to support and cultivate a tubular cell structure.  The tubular support device (Fig. 3 reproduced below) includes an outer diameter, a penetrating conduit (tubular membrane)(314) with an outer surface and the outer diameter and openings, wherein the tubular support device has an oxygen permeable structure (col. 8, line 5, to col. 9 line 58).  Note, the tubular structure (314) disclosed by the reference of LaPack et al. is structurally capable of supporting a tubular cell structure as required of claim 1.  Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claims 2 and 3, the reference of LaPack et al. discloses that tubular structure (314) is make of an oxygen permeable material (pdms)(col. 8, lines 56-60).

    PNG
    media_image1.png
    760
    686
    media_image1.png
    Greyscale



Claims 1, 2 5 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Takagi et al.(EP 1382670).
With respect to claims 1 and 5, the reference of Takagi et al. discloses a tubular cell structure cultivation maintaining apparatus (2)(Figs. 1-6) which is structurally capable of cultivating a tubular cell structure for a predetermined time period, the tubular cell structure cultivation maintaining apparatus (2) includes: a culture chamber (8) filled with culture solution, the culture chamber (8) including a first inlet (44) and a second inlet (20) for introducing culture solution into the culture chamber, and a first exit (46) and a second exit (22) for discharging the culture solution from the culture chamber; a pump (36) for circulating the culture solution; a first conduit (32,34) that fluidly connect the first exit to the first inlet through the pump; a second conduit (32, 40, 42) the fluidly connects the second exit to the second inlet through the pump; a rod-shaped member or tubular cell structure maintaining support device (matrix)(18) including openings at both ends and a penetration conduit penetrating between the openings (Fig. 2); an adaptor (pipe)(24) attachable to the second inlet (20), the adaptor insertable into one of the openings of the penetration conduit (18) to be fluidly connected to the second inlet.  The reference discloses that the matrix (18) is porous and allows fluid flow between the inner and outer surface (¶[0015]).  As a result, the matrix is considered to be an oxygen permeable structure as required of claims 1 and 5.  Note, the tubular structure (18) disclosed by the reference of Takagi et al. is structurally capable of supporting a tubular cell structure as required of claims 1 and 5.  Note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claims 2 and 6, as discussed above with respect to claims 1 and 5, the reference of Takagi et al. discloses that the matrix (18) is made of an oxygen permeable material (¶[0015]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaPack et al.(US 5,490,933).
The reference of LaPack et al. has been discussed above with respect to claim 1.
While the reference discloses the use of PDMS as a material for the tubular support device (314) (col. 8, lines 56-60), claim 4 differs by reciting that the support device is made of a fluoropolymer material with holes penetrating from the conduit to the outer surface of the support device.
The reference of LaPack et al. discloses that additional materials can be used to make the tubular support (314) which can include fluoropolymer materials (col. 9, lines 41-58).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ other materials known in the art, such as fluoropolymer materials, to manufacture the tubular support of the reference of LaPack et al. for the known and expected result of providing an alternative material recognized in the art to manufacture the membrane while optimizing the separation conditions based on the specifics of the separation to be performed in the device.

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al.(EP 1382670) in view of Clapper (WO 96/37165).
The reference of Takagi et al. has been discussed above with respect to claims 1, 2, 5 and 6.
	While the reference of Takagi et al. disclose that the matrix material is for supporting cell grown/attachment, the reference does not disclose that the matrix material is made of a dimethylpolysiloxane or a fluoropolymer material.
	The reference of Clapper discloses that it is known in the art to employ other materials for supporting cell growth/attachment wherein the materials disclosed include polydimethylsiloxanes (page 12, line 4) and fluoropolymers (PTFE)(page 12, lines 8-12).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ either a dimethylpolysiloxane or a fluoropolymer material as a matrix material in the device of the primary reference of Takagi et al. for the known and expected result of providing an alternative means recognized in the art for supporting cell growth/attachment within a cell culture device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references of Hu et al. (J. Mech. Beh. Biomed. Mat.) and Zang et al. (Mat. Sci. Eng) are cited as prior art which pertains to PDMS tubes or cylinders.
The reference of Bennett (US 2020/0406542) is cited as prior which pertains to PDMS tubular constructs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB